  Case 15-38886         Doc 52     Filed 04/22/19 Entered 04/22/19 09:41:10              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 15-38886
         JERMIN ESHO

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 11/15/2015.

         2) The plan was confirmed on 01/14/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
09/08/2016, 06/22/2017, 09/20/2018.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 03/21/2019.

         6) Number of months from filing to last payment: 34.

         7) Number of months case was pending: 41.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 15-38886      Doc 52        Filed 04/22/19 Entered 04/22/19 09:41:10                      Desc Main
                                     Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor              $13,202.00
       Less amount refunded to debtor                             $0.00

NET RECEIPTS:                                                                                   $13,202.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                $4,000.00
    Court Costs                                                              $0.00
    Trustee Expenses & Compensation                                        $578.40
    Other                                                                    $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,578.40

Attorney fees paid and disclosed by debtor:                    $0.00


Scheduled Creditors:
Creditor                                      Claim         Claim            Claim        Principal      Int.
Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
ALTAIR OH XIII LLC              Unsecured      1,087.00       1,105.53         1,105.53          64.84       0.00
ALTAIR OH XIII LLC              Unsecured         780.00        780.23           780.23          45.76       0.00
AMAZON PLCC                     Unsecured         539.00           NA               NA            0.00       0.00
AMERICAN GENERAL FINANCIAL/SP   Unsecured      3,700.00       5,241.23         5,241.23        307.39        0.00
AMERICAN MEDICAL COLLECTION     Unsecured           0.00           NA               NA            0.00       0.00
AMERICAN MEDICAL COLLECTION     Unsecured           0.00           NA               NA            0.00       0.00
AMERICAN MEDICAL COLLECTIONS    Unsecured           0.00           NA               NA            0.00       0.00
AMERICAN MEDICAL COLLECTIONS    Unsecured           0.00           NA               NA            0.00       0.00
CAPITAL ONE                     Unsecured           0.00           NA               NA            0.00       0.00
CASH CURE                       Unsecured         710.00           NA               NA            0.00       0.00
CHASE                           Unsecured           0.00           NA               NA            0.00       0.00
Comenity Bank                   Unsecured           0.00           NA               NA            0.00       0.00
CREDIT COLLECTION SERVICES      Unsecured          68.00           NA               NA            0.00       0.00
CREDIT COLLECTION SERVICES      Unsecured          78.00           NA               NA            0.00       0.00
DAVID E NISSAN MD               Unsecured           0.00           NA               NA            0.00       0.00
Dscvr/glelsi                    Unsecured           0.00           NA               NA            0.00       0.00
DSNB MACYS                      Unsecured      1,062.00            NA               NA            0.00       0.00
ECMC                            Unsecured      7,938.00     13,592.59        13,592.59            0.00       0.00
FIRST CASH ADVANCE              Unsecured         400.00           NA               NA            0.00       0.00
FIRST USA BANK                  Unsecured           0.00           NA               NA            0.00       0.00
GATEWAY ONE LENDING & FINANCE   Secured        7,200.00       7,950.52         7,200.00      7,200.00     585.56
GATEWAY ONE LENDING & FINANCE   Unsecured            NA            NA            750.52          44.02       0.00
GECRB                           Unsecured           0.00           NA               NA            0.00       0.00
GECRB                           Unsecured           0.00           NA               NA            0.00       0.00
HSBC                            Unsecured           0.00           NA               NA            0.00       0.00
HSBC                            Unsecured           0.00           NA               NA            0.00       0.00
HSBC                            Unsecured           0.00           NA               NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured           0.00           NA               NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured           0.00           NA               NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured           0.00           NA               NA            0.00       0.00
ILLINOIS COLLECTION SVC         Unsecured           0.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 15-38886       Doc 52       Filed 04/22/19 Entered 04/22/19 09:41:10                     Desc Main
                                     Document Page 3 of 4



Scheduled Creditors:
Creditor                                      Claim           Claim         Claim        Principal        Int.
Name                               Class    Scheduled        Asserted      Allowed         Paid           Paid
ILLINOIS COLLECTION SVC         Unsecured           0.00             NA           NA             0.00         0.00
J JOSEPH MD                     Unsecured         281.00          381.47       381.47           22.37         0.00
MERRICK BANK                    Unsecured         904.00          692.13       692.13           40.60         0.00
MIDWEST IMAGING PROFESSIONALS   Unsecured           0.00             NA           NA             0.00         0.00
NORTHWEST COLLECTORS            Unsecured           0.00             NA           NA             0.00         0.00
PRA RECEIVABLES MGMT            Unsecured      2,288.00              NA           NA             0.00         0.00
PRA RECEIVABLES MGMT            Unsecured         439.00             NA           NA             0.00         0.00
PRA RECEIVABLES MGMT            Unsecured           0.00          438.82       438.82           25.73         0.00
PRA RECEIVABLES MGMT            Unsecured         779.00          779.52       779.52           45.72         0.00
PRA RECEIVABLES MGMT            Unsecured            NA         2,287.81     2,287.81         134.18          0.00
QUEST DIAGNOSTICS               Unsecured           0.00             NA           NA             0.00         0.00
QUEST DIAGNOSTICS               Unsecured           0.00             NA           NA             0.00         0.00
QUEST DIAGNOSTICS               Unsecured           0.00             NA           NA             0.00         0.00
SALLIE MAE                      Unsecured      3,923.00              NA           NA             0.00         0.00
ST FRANCIS HOSPITAL             Unsecured           0.00             NA           NA             0.00         0.00
ST FRANCIS HOSPITAL             Unsecured           0.00             NA           NA             0.00         0.00
ST FRANCIS HOSPITAL             Unsecured           0.00             NA           NA             0.00         0.00
ST FRANCIS HOSPITAL             Unsecured           0.00             NA           NA             0.00         0.00
SYNCHRONY BANK                  Unsecured            NA           821.64       821.64           48.19         0.00
TARGET                          Unsecured         817.00             NA           NA             0.00         0.00
TRANSWORLD SYSTEMS              Unsecured          30.00             NA           NA             0.00         0.00
TRANSWORLD SYSTEMS              Unsecured         270.00             NA           NA             0.00         0.00
UNCLE WARBUCKS                  Unsecured         600.00        1,010.00     1,010.00           59.24         0.00
US DEPT OF EDUCATION            Unsecured     27,228.00       31,264.38     31,264.38            0.00         0.00
US DEPT OF EDUCATION            Unsecured     14,190.00       16,134.30     16,134.30            0.00         0.00
VICTORIAS SECRET                Unsecured           0.00             NA           NA             0.00         0.00


Summary of Disbursements to Creditors:
                                                              Claim            Principal                Interest
                                                            Allowed                Paid                    Paid
Secured Payments:
      Mortgage Ongoing                                         $0.00              $0.00                   $0.00
      Mortgage Arrearage                                       $0.00              $0.00                   $0.00
      Debt Secured by Vehicle                              $7,200.00          $7,200.00                 $585.56
      All Other Secured                                        $0.00              $0.00                   $0.00
TOTAL SECURED:                                             $7,200.00          $7,200.00                 $585.56

Priority Unsecured Payments:
       Domestic Support Arrearage                              $0.00                 $0.00                $0.00
       Domestic Support Ongoing                                $0.00                 $0.00                $0.00
       All Other Priority                                      $0.00                 $0.00                $0.00
TOTAL PRIORITY:                                                $0.00                 $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                            $75,280.17               $838.04                   $0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 15-38886         Doc 52      Filed 04/22/19 Entered 04/22/19 09:41:10                Desc Main
                                       Document Page 4 of 4



Disbursements:

         Expenses of Administration                             $4,578.40
         Disbursements to Creditors                             $8,623.60

TOTAL DISBURSEMENTS :                                                                      $13,202.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
